Citation Nr: 0529722	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for chronic peptic ulcer disease with anemia.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

Her appeal was previously before the Board in April 2004, at 
which time the Board remanded the case for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board for 
further consideration of the appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and fulfilled the duty to assist her 
in developing that evidence.

2.  The veteran's peptic ulcer disease is manifested by 
recurring episodes of epigastric distress, nausea, and 
vomiting, without definite impairment of health and 
productive of no more than moderately severe disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for peptic ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.113, 4.114, 
Diagnostic Codes 7305, 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate her claim in March 2004 by informing 
her of the evidence required to establish entitlement to a 
higher rating.  The RO also informed her of the information 
and evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Quartuccio, 16 Vet. App. at 187.

Although the March 2004 notice was sent following the 
February 2001 decision, the veteran has had a year and a half 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  She did not respond 
to the March 2004 notice.  Following issuance of the notice 
the RO received additional evidence and re-adjudicated the 
substantive merits of her claim in an April 2005 supplemental 
statement of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving her 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided her VA medical examinations in 
November 2000 and April 2004.  She has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of her claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

There are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114 (2005).

In accordance with Diagnostic Code 7305 for duodenal ulcers, 
a 60 percent rating applies if the disorder is severe, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent disability 
rating applies if the disorder is moderately severe, being 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114 (2005).

Diagnostic Code 7346 for hiatal hernia provides a 60 percent 
rating if the disorder is manifested by pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating applies if the 
symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substantial arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114 
(2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

A review of the medical evidence relevant to the veteran's 
July 2000 claim for an increased rating reveals that she 
received regular treatment for gastrointestinal complaints, 
which consisted of periodic laboratory testing and 
medication.  In addition to her gastrointestinal complaints, 
she received regular treatment for dysmenorrhea, which 
resulted in a total hysterectomy in September 2000.  Although 
she was treated for persistent anemia, medical records dated 
in July 1999, August 1999, and February 2000 indicate that 
the anemia was primarily due to the dysmenorrhea, and only 
secondarily due to the gastrointestinal disease.  

When evaluated in November 1999 she reported experiencing 
epigastric pain about once a week that lasted about three 
hours.  She again complained of abdominal pain, nausea, and 
diarrhea in July 2000 of one day in duration, and reported 
that she had to work to keep her weight up, which was then at 
102 pounds.  She was seen in the emergency room in September 
2000 due to epigastric pain, and was found to have low body 
weight (100 pounds) in October 2000.

During the November 2000 VA examination she complained of 
periodic epigastric pain, indigestion, heartburn, and 
occasional vomiting.  She was no longer on iron therapy for 
anemia, although she had a history of anemia.  She ate two to 
three meals a day, and her weight was stable to within a two 
to four-pound range.  Laboratory testing revealed a 
hematocrit of 38.1, with a range of 42-52 being normal.  That 
examination resulted in diagnoses of duodenitis and anemia.

In July 2001 she reported having epigastric pain nearly every 
morning, and had lost two pounds since September 2000.  The 
medical care provider then referenced an 
esophagogastroduodenoscopy (EGD) done in June 2000 that was 
normal, and a June 2000 upper gastrointestinal X-ray that 
showed a hiatal hernia with gastroesophageal reflux, antral 
gastritis, and duodenitis with a duodenal spasm.

The veteran was seen in September 2001 due to a complaint of 
epigastric pain, when her medication was increased.  The 
medical care provider then referred to an EGD done in June 
2001, which showed no abnormality other than esophagitis.  
Laboratory testing showed her hematocrit to be low, but her 
iron supplement was apparently discontinued in September 
2001.

She was treated for epigastric pain of two days in duration 
in May 2002, when her hematocrit was described as stable.  
Although an assessment of mild anemia was entered in June 
2002, that was not based on any laboratory studies.  
Laboratory studies later in June 2002 showed her blood counts 
to be normal.  An X-ray study, also in June 2002, showed 
evidence of antral gastritis, but was otherwise normal.  She 
was hospitalized in June 2002 for the treatment of major 
depression with psychotic symptoms, to which her complaints 
of fatigue and weakness were attributed.  

During the April 2004 VA examination she complained of 
epigastric pain, nausea, and occasional vomiting that 
occurred monthly and lasted one to two days.  Her weight was 
stable, and she had missed five to six days of work due to 
her symptoms.  She denied having had anemia recently, and 
laboratory testing showed her blood count to be normal.  An 
upper gastrointestinal X-ray conducted in conjunction with 
the examination revealed no abnormalities.

In accordance with Diagnostic Code 7305, a 60 percent rating 
is applicable if the gastrointestinal disorder is severe, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 (2005).  
The medical evidence does not show that the veteran has 
suffered any hematemesis or melena, and her weight was 
described as stable within a two to four pound range.  
Although she had anemia prior to May 2002, the manifestations 
of the gastrointestinal disability did not result in definite 
impairment of health.  She has never needed a transfusion due 
to blood loss, nor did she have any hospitalizations other 
than for diagnostic testing.  She eats regular meals and is 
apparently able to maintain nutrition, in that she is not on 
any supplements.  She stated during the most recent 
examination that she misses work no more that five or six 
days during the year.  In addition, the evidence shows that 
she has not been anemic since May 2002.  The Board finds, 
therefore, that the criteria for a higher rating based on the 
criteria for chronic ulcer disease are not met.

In addition to the service-connected peptic ulcer disease, 
the medical evidence indicates that the veteran's 
gastrointestinal symptoms are due to a hiatal hernia with 
gastroesophageal reflux disease.  Although the evidence does 
not show that the additional diagnoses are related to service 
or the service-connected peptic ulcer disease, the Board will 
consider whether a higher rating is warranted under the 
diagnostic code pertaining to a hiatal hernia.  That 
diagnostic code shows that a 60 percent rating is warranted 
if the disorder is manifested by pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  
As shown above, the gastrointestinal symptoms have not 
resulted in severe impairment of health.  The Board finds, 
therefore, that the criteria for a higher rating based on the 
criteria for a hiatal hernia are not met.  Because the 
criteria for a higher rating are not met under either 
diagnostic code, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 40 percent 
for peptic ulcer disease.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the peptic ulcer 
disease has resulted in frequent hospitalizations.  Although 
the veteran was hospitalized on occasion, those infrequent 
hospitalizations were for conducting diagnostic testing 
(EGDs) and not for treatment.  

In addition, the evidence does not show that the peptic ulcer 
disease has caused marked interference with employment.  The 
veteran presented a June 2000 statement from her employer 
indicating that she had lost a great deal of time from work 
due to her "illness," and had not been able to work on a 
full-time basis.  The employer did not describe that 
"illness."  The evidence shows that in addition to the 
service-connected peptic ulcer disease, in June 2000 she was 
suffering from chronic dysmenorrhea and that she was 
hospitalized in June 2002 due to major depression.  The 
veteran subsequently reported that she was employed on a 
full-time basis and had missed only five or six days of work 
during the year due to her illness.  

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than nonservice-
connected disabilities, that place this veteran in a 
different position from other veterans with a 40 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The 40 percent rating that has been assigned contemplates 
significant impairment of the veteran's earning capacity.  
The evidence does not show an exceptional or unusual 
disability picture to render the application of the regular 
schedular criteria impractical.  The Board finds, therefore, 
that remand of the case for referral to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for peptic ulcer disease is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


